                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

MAHESWAR MIKKILINENI,                               :
                                                    :
               Plaintiff,                           :
                                                    :
               v.                                   :       C.A. No. 20-cv-00647-UNA
                                                    :
PAYPAL, INC., SHIJIL TS, CEO                        :
SPARKSUPPORT INFOTECH PVT                           :
LTD, GODADDY.COM, LLC,                              :
DIRECTOR CfA-CXC CENTER FOR                         :
ASTROPHYSICS/HARVARD-                               :
SMITHSONIAN,                                        :
                                                    :
               Defendants.                          :

                                            ORDER

       AND NOW, this ___ day of ____________________, 2020, upon consideration of the

Motion to Dismiss for Lack of Subject Matter Jurisdiction filed by the United States,


       It is HEREBY ORDERED that the Motion is GRANTED and the Complaint is dismissed

for lack of subject matter jurisdiction.


                                       ________________________________________
                                       HONORABLE
                                       UNITED STATES DISTRICT JUDGE
